DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.

Response to Amendment
Examiner is convinced by Applicant’s arguments that the claims as amended are directed to eligible subject matter.  Therefore, the rejection under 35 USC § 101 is withdrawn.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 2, “That it” should be “That is”.  
In paragraph 3, “dimensions vectors” should be “dimension vectors”.
In paragraph 24, “exemplary” should be “exemplarily”.
In paragraph 33, “amplify (fractionalize)” should be “the usual change is amplified (fractionalized)”.
In paragraph 36, “_” should presumably be “ηgj”.
In paragraph 48, “be the resulting” should be “as the resulting”.
In paragraph 51, “here device” should be “device”.
In paragraph 53, “exemplary” should be “exemplarily”.  Furthermore, “trained in two phases” should be “training occurs in two phases”.
In paragraph 59, the recitation of “vector representation system” without a reference character should presumably be followed by “300”.
In paragraph 69, “corresponding to class” should be “corresponding to a class”.
In paragraph 74, “entries value” should be “entry values”.
In paragraph 75, “be the resulting” should be “as the resulting”.
In paragraph 76, “is cosine distance highest” should be “whose cosine distance is highest”.
In paragraph 83, the recitation of “vector representation method” without a reference character should presumably be followed by “700”.
In paragraph 87, “produce a sum vector” should be “producing a sum vector”.  Furthermore, “normalized the sum vector” should be “normalizing the sum vector”.
In paragraph 110, “FIG. 13” should be “FIG. 9”.
In paragraph 116, “non-volatile magnetic media” should be “non-volatile magnetic medium”.
In paragraph 119, “illustrative cloud computing” should be “an illustrative cloud computing”.
Appropriate correction is required.

Drawings
The drawings are objected to because (a) in reference characters 202, 302, 402, 502, 602, 702, and 802, “partioning” should be “partitioning”; and (b) unlabeled boxes 81-85, 91-95, 100, 200, 300, and 400 should be provided with descriptive labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Examiner objects to claims 1-19.
Claims 1-3 are objected to because of the following informalities:
“[P]artitioning the items in the vector entries” should be “the items in the vector entries are partitioned”.
“[T]heir word vectors” should be “word vectors”.
“[O]btaining dominant words” should be “dominant words are obtained”.
“[L]isting the dominant words” should be “the dominant words are listed”.
“[C]reating an output data file” should be “an output data file is created”.
Claims 7, 11, and 15 are objected to because of the following informalities: “word vector” should be “word vectors”.
Claim 16 is objected to because of the following informalities: “multiplying vectors by log” should be “multiplying vectors by a logarithm of the number of occurrences”.
Claim 17 is objected to because of the following informalities: “the keeping keeps” should be deleted and “are kept” should be added to the end of the claim.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distribution representation device” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “distribution representation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As an initial matter, note that the specification does not recite a “distribution representation device,” but rather a “distributed representation device.”  For purposes of examination, the two will be construed as identical.  The closest the specification comes to describing the claimed functions of “learn[ing] the distributed representation using a tool that comprises word2vec” and “produc[ing] the vector entries from the learned distributed representation” is in paragraph 28, which states as follows:
[0028] The distributed representation device 101 receives the sequence of items 150 from a source (i.e., a webpage, a textbook, a pdf, WikipediaTM, etc.) and produces a distributed representation for each item "w", a word vector and a context vector. That is, the distributed representation device 101 uses a vector producing algorithm such as word2vec (w2v) or Glove, and produces output vectors of two types per each item: word (SynO type in w2v) and context (Synlneg in w2v)). More specifically, given a sequence of items (words, concepts, nodes in a graph, etc. or a combination thereof), the distributed representation device 101 learns a distributed representation (i.e. vectors) of dimension n (n is a parameter), using a tool such as word2vec or Glove. 

Critically, however, the specification nowhere explains how word2vec is used to “learn[ a] distributed representation” or how the learned distributed representation is used to “produce[] the vector entries”.  In other words, the specification does not contain an algorithm sufficient for performing the entire claimed functions; it merely discloses word2vec as a black box through which a sequence of items is input and a distributed representation is output.  Nor is the fact that word2vec is a known algorithm availing to Applicant, since it is nowhere explained how word2vec is adapted to produce the claimed “distributed representation.” 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

To the extent that Applicant did not intend for the claim limitations to be interpreted as means-plus-function limitations, Examiner recommends amending the claims as follows: “wherein is learned using a tool that comprises word2vec and are produced from the learned distributed representation.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7-16 of U.S. Patent No. US 10423891 in view of Yamamoto ) (“Yamamoto”) and further in view of Makhijani et al. (US 9864951) (“Makhijani”). 
US Patent No. US 10423891 does not explicitly disclose the limitation “fractionaliz[ing] by multiplying by a fractional value between 0 and 1 to output a value greater than 0 and less than 1” in claims 1-3.
The Yamamoto reference in Paragraph [0274] “normalizes a title used as an item composed of words and the words composing the title by dividing the frequency of each word by the number of words composing the title for each program. Let us assume title Tm={Toukaidou-1, Mitsuya-1, ghost-story-1} as an example. In this case, the title is normalized into Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33}. In this way, for a title used as an item composed of words and the words composing the title, a sum of normalized frequencies for the words composing the title is used as a weight and since the sum is 1, no problem is raised in the matching process.” Fractionalized by multiplying by a fractional value between 0 and 1 to Serial No. 16/419,3053Docket No. YOR920150975US02YOR.945CONToutput a value greater than 0 and less than 1 is taught as the method of dividing each of the titles by the frequency of other words in order to output the normalized result as Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33} (i.e. to Serial No. 16/419,3053Docket No. YOR920150975US02YOR.945CONToutput a value greater than 0 and less than 1). The examiner notes that the output values have been achieved by “fractionalizing” (i.e. normalizing) each of the titles to give them each an equal but lesser weight.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent No. US 10423891 with the normalization method of Yamamoto in order to normalize values in word vectors thereby allowing to sum up the normalized frequencies for the words composing the title that is used as a weight; since the sum is 1, no problem is raised in the matching process (Yamamoto: Paragraph [0274] “title is normalized into Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33}. In this way, for a title used as an item composed of words and the words composing the title, a sum of normalized frequencies for the words composing the title is used as a weight and since the sum is 1, no problem is raised in the matching process.”).
	Neither the reference patent nor Yamamoto appears to disclose explicitly the further limitations of the claim.  However, Makhijani discloses that “a distribution representation device learns the distributed representation using a tool that comprises word2vec and the distribution representation device produces the vector entries from the learned distributed representation (Makhinaji col. 14, ll. 25-40 discloses that a latent feature language model trainer may be implemented in whole or in part with a modeling tool such as word2vec; col. 14, l. 65-col. 15, l. 5 disclose that word2vec may be used to extract feature vectors for items [distributed representation comprising vector entries]; col. 6, ll. 13-38 disclose that the latent feature language model generating using word2vec is a deep neural network trained [i.e., that has learned] to provide categories as an output from a set of latent features [categories = part of distributed representation along with their associated feature vectors; compare specification paragraph 6 [disclosing that the “distributed representation” comprises a word vector and a class vector]]; see also Fig. 6, ref. char. 602 [disclosing a processor [distribution representation device]]).”
	Makhijani and the instant application both relate to natural language modeling and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the reference patent and Yamamoto to use word2vec to learn the distributed representation, as disclosed by Makhijani, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce manual programming effort by taking advantage of a commercially available, open-source tool to learn the representation.  See Makhijani, col. 6, ll. 13-38.

Double patenting rejection table:
Instant Application # 16/419,305
   US Patent No. US 10423891 B2
Claim 1:
A method for vector representation of a sequence of items, the method comprising: training a sequence using a first distributed representation, such that a new distributed representation is produced for which vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein an absolute value of a largest vector dimension within the vector entries comprises the dominant dimension, wherein after the training: partitioning the items in the vector entries into classes based on their word vectors; 













for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and 

creating an output data file with the dominant words, 
wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 to output a value greater than 0 and less than 1 , and wherein the vector entries of the new distributed representation are amplified by a value greater than 1 to create the dominant dimensions,
wherein a distribution representation device learns the distributed representation using a tool that comprises word2vec and the distribution representation device produces the vector entries from the learned distributed representation.
Claim 1: 
A method for vector representation of a sequence of items, the method comprising: receiving a sequence of items from a source; producing a first distributed representation for each item of the sequence, wherein the first distributed representation comprises a word vector and a class vector; 
partitioning the sequence of items into classes; and
training the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one, and wherein the fractionalizing the vector entries is performed by multiplying the vector entries by a factor greater than zero and less than one, further comprising: after the training: partitioning the items in the vector entries into classes based on their word vectors; 

for each class of the classes, keeping a word representative vector derived from the classes;

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and

creating an output data file with the dominant words.

…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one”.
Claim 2:
A non-transitory computer-readable recording medium recording a vector representation program for vector representation of a sequence of items, the program causing a computer to perform: training a sequence using a first distributed representation, such that a new distributed representation is produced for which vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein an absolute value of a largest vector dimension within the vector entries comprises the dominant dimension, wherein after the training: partitioning the items in the vector entries into classes based on their word vectors; 














for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and 

creating an output data file with the dominant words, wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 , and wherein the vector entries of the new distributed representation are amplified by multiplying by a value greater than 1 to create the dominant dimensions,
wherein a distribution representation device learns the distributed representation using a tool that comprises word2vec and the distribution representation device produces the vector entries from the learned distributed representation.
Claim 7: 
A non-transitory computer-readable recording medium recording a vector representation program for vector representation of a sequence of items, the program causing a computer to perform: receiving a sequence of items from a source;
producing a first distributed representation for each item of the sequence, wherein the first distributed representation comprises a word vector and a class vector; 
partitioning the sequence of items into classes; and
training the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one, and wherein the fractionalizing the vector entries is performed by multiplying the vector entries by a factor greater than zero and less than one, further comprising: after the training: partitioning the items in the vector entries into classes based on their word vectors; 

for each class of the classes, keeping a word representative vector derived from the classes;

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and

creating an output data file with the dominant words.


…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one,”
Claim 3:
A vector representation system for vector representation of a sequence of items, the system receiving the sequence of items from a source, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: training a sequence using a first distributed representation, such that a new distributed representation is produced for which vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein an absolute value of a largest vector dimension within the vector entries comprises the dominant dimension, wherein after the training: partitioning the items in the vector entries into classes based on their word vectors; 













for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and 

creating an output data file with the dominant words, wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 , and wherein the vector entries of the new distributed representation are amplified by a value greater than 1 to create the dominant dimensions,
wherein a distribution representation device learns the distributed representation using a tool that comprises word2vec and the distribution representation device produces the vector entries from the learned distributed representation.
Claim 13:
A vector representation system for vector representation of a sequence of items, the system receiving the sequence of items from a source, the system comprising: a first distributed representation device configured to produce a first distributed representation for each item of the sequence, the first distributed representation including a word vector and a class vector;
a first partitioning device configured to partition the sequence of items into classes; and
a first training device configured to train the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one, and wherein the fractionalizing the vector entries is performed by multiplying the vector entries by a factor greater than zero and less than one, further comprising: after the training: partitioning the items in the vector entries into classes based on their word vectors; 

for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector; 

listing the dominant words output from the obtaining to explain the vector entries; and

creating an output data file with the dominant words.


…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one,”
Claim 4:
The method of claim 1, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 2:
The method of claim 1, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 5:
The method of claim 4, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 3:
The method of claim 2, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 6:
The method of claim 1, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 4:
The method of claim 1, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 7:
The method of claim 1, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 5:
The method of claim 1, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 8:
The non-transitory computer-readable recording medium of claim 2, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 8:
The non-transitory computer-readable recording medium of claim 7, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 9:
The non-transitory computer-readable recording medium of claim 8, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 9:
The non-transitory computer-readable recording medium of claim 8, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 10:
The non-transitory computer-readable recording medium of claim 2, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 10:
The non-transitory computer-readable recording medium of claim 7, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 11:
The non-transitory computer-readable recording medium of claim 2, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 11:
The non-transitory computer-readable recording medium of claim 7, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 12:
The vector representation system of claim 3, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 


locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 14:
The system of claim 13, further comprising: for the item to be explained for each dimension, a first set producing device configured to produce a first set of items of whose word vector entries for the dimension are positive and a second set of items of whose vector entries for the dimension are negative; 

a first sorting device configured to sort each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

a first averaging device configured to calculate, for each set, an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

a first locating device configured to locate an item for which the word vector has a cosine distance highest from the average vector as representative of a set.
Claim 13:
The vector representation system of claim 12, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 15:
The system of claim 14, wherein the positive items are relevant for explaining the item if the dimension entry is positive in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is negative in the word vector of the item following the training.
Claim 14:
The vector representation system of claim 3, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 16:
The system of claim 13, further comprising: a first output device configured to output a dimension for positive group items and negative group items associated with the dimension.
Claim 15:
The vector representation system of claim 3, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 5:
The method of claim 1, further comprising: partitioning items into classes based on the word vector; 


for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 19:
The method of claim 1, wherein the output data file with the dominant words includes separated outputs based on positive items and negative items associated with the dominant dimensions.
Claim 10:
10. The non-transitory computer-readable recording medium of claim 7, further comprising:
determining a dimension and outputting positive group items and negative group items associated with the dimension.



Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the nonstatutory double patenting rejection and the claim objections.

Response to Arguments
Applicant's arguments filed March 24, 2022 (“Remarks”) have been fully considered but they are, except insofar as a rejection has been withdrawn above, not persuasive.
	Applicant’s only argument that requires a response is a bare assertion that the double patenting rejection is allegedly improper and requesting an obviousness analysis in view of the claim amendments.  Remarks at 11.  Examiner has provided the requested updated analysis above and recommends the filing of a terminal disclaimer to obviate the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./            Examiner, Art Unit 2125      

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125